 


117 HR 2617 EH: Performance Enhancement Reform Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2617 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend section 1115 of title 31, United States Code, to amend the description of how performance goals are achieved, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Performance Enhancement Reform Act. 2.AmendmentSection 1115 of title 31, United States Code, is amended— 
(1)by amending subsection (b)(5) to read as follows:  (5)provide a description of how the performance goals are to be achieved, including— 
(A)the human capital, training, data and evidence, information technology, and skill sets required to meet the performance goals; (B)the technology modernization investments, system upgrades, staff technology skills and expertise, stakeholder input and feedback, and other resources and strategies needed and required to meet the performance goals; 
(C)clearly defined milestones; (D)an identification of the organizations, program activities, regulations, policies, operational processes, and other activities that contribute to each performance goal, both within and external to the agency; 
(E)a description of how the agency is working with other agencies and the organizations identified in subparagraph (D) to measure and achieve its performance goals as well as relevant Federal Government performance goals; and (F)an identification of the agency officials responsible for the achievement of each performance goal, who shall be known as goal leaders;; and 
(2)by amending subsection (g) to read as follows:  (g)Preparation of performance planThe Chief Performance Improvement Office (or the functional equivalent) shall collaborate with the Chief Human Capital Officer (or the functional equivalent), the Chief Information Officer (or the functional equivalent), the Chief Data Officer (or the functional equivalent), and the Chief Financial Officer (or the functional equivalent) to prepare that portion of the annual performance plan described under subsection (b)(5). . 
3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Passed the House of Representatives September 28, 2021.Cheryl L. Johnson,Clerk.  